 Case 1:20-cv-00030-DAK Document 23 Filed 01/04/21 PageID.1663 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF UTAH


 ANDRES LOPEZ-CORTEZ,
                                                        MEMORANDUM DECISION
                       Plaintiff,                           AND ORDER
                vs.
                                                         Case No. 1:20-cv-00030-DAK
 ANDREW SAUL,
 Commissioner of Social Security,                           Judge Dale A. Kimball

                       Defendant.


       Before the Court is Defendant’s Unopposed Motion for Remand Pursuant to Sentence

Four of 42 U.S.C. § 405(g) (ECF No. 21.) For good cause shown, Defendant’s motion is

GRANTED.

       This civil action is remanded to Defendant for a new decision pursuant to sentence four

of 42 U.S.C. § 405(g). The Clerk is directed to enter a judgment in accordance with Fed. R. Civ.

P. 58, consistent with the United States Supreme Court’s decision in Shalala v. Schaefer, 509

U.S. 292, 296–302 (1993).

       DATED this 4th day of January, 2021.

                                            BY THE COURT:



                                            DALE A. KIMBALL
                                            United States District Judge




                                               1
